Reeves, J. It is urged that because appellee did not go to the superintendent’s office and leave his directions as to the care of his horses, that he was guilty of such contributory negligence as will prevent a recovery. The proof shows that he inquired for the superintendent and was told that he had gone home for the day. He then went into the yards and sought out the man who, as he was informed, had charge of the horse department of the yards. He gave his instructions to him and was told that the same would be carried out; and when appellee proposed to wait until the horses arrived and see after them himself, he was told by this man, who appeared to be in charge, that this would not be necessary—that his instructions would be certainly carried out. Under the circumstances, we think the jury were fairly authorized to find that appellee was without fault in the matter. It is again urged that the evidence shows that the stock was not injured while in appellant’s charge. It is true that the testimony was conflicting on this point, hut there was sufficient evidence upon which the jury might well find, that the horses were seriously injured by being left in the pens during the stormy weather of the night after their arrival. Objection is also made to the admission of testimony as to conversation of appellee with Mr. White, when appellee went to see him about the horses. We think White, under the circumstances shown by the evidence, was such an agent of appellant as authorized appellee to deal with him in regard to the care of his horses when they came into the yards; and, if so, then conversations with him in relation to the matter were properly admissible. The admission of Kennedy’s letter, if not proper, plainly did not injuriously affect appellant. The instruction as to the measure of damages was certainly correct. The measure of damages was the difference in the market value in their condition when they were received by appellant and their market value in the condition they were when delivered to appellee. The objection really is that the evidence did not show their market value when received and when delivered by appellant to appellee. The fair interpretation of the testimony of Eisfelder, taken in connection with the other testimony in the case, is that the difference in the market value of the horses when received by appellant and when delivered by appellant to appellee, was from $800 to $1,000. The second instruction does not assume to give the exact measure of the damages, but is framed to show under what state of facts appellant would be responsible for the damages sustained by appellee. The statement that the third instruction assumes that the horses were in good condition when delivered to appellant, is not supported by the language used as we find it in the record. The fourth instruction correctly states the law, as we have already held, under the facts shown. We think the damages allowed not excessive under the proof in the case. The judgment of the Circuit Court is affirmed. Judgment affirmed.